Order entered August 17, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-00176-CR

                            DERRYCK JEROD JAMES, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-55636-N

                                            ORDER
       The Court REINSTATES the appeal.

       On August 11, 2015, we granted the motion of Julie Woods to withdraw as counsel and

ordered the trial court to appoint new counsel to represent appellant. We have received the trial

court’s order appointing Lawrence Mitchell to represent appellant. Accordingly, we DIRECT

the Clerk to list Lawrence Mitchell as appellant’s appointed attorney of record.

       Appellant’s brief is due within thirty days of the date of this order.

                                                       /s/    LANA MYERS
                                                              JUSTICE